Case 2:19-cv-01489-RSM Document 7 Filed 10/07/19 Page 1of5

   

fMoorish National Republic Federal Government
. Societas Republicae Ca Al flaurikanos ~ -~
fPloorish Divine and Mlational Movement of the World
Porthwest Amexem / Northwest Africa / North Amerea / 'The Mlorth Sate’
~~ ~ emple of the Moon and Hun ->
Che True and We Jure Natural Peoples — Weirs of the Rand
Oe PSALM © 8

 

For the record, on the record, and let the record show

This Document is my obligation to pay in honor of House Joint Resolution 192
Memorandum to Waive All COURT Document Fees Case No. 19-cv-01489 RSM

To: Court Clerk (Washington) Republic een F LED ENTERED
700 Stewart Street wm LODGED = RECEIVED
Seattle, Washington Territory [98101]

From: King Abdul Mumin El ex. Relation to Joseph Stanley Pigott (All Rights OCT 07 2019 GT

Reserved without Prejudice) cleRK US Baier couRr
(Washington) Republic [98101] by WESTERN DISTIICT OF WASHINGTON,

To the United States District Court Clerk of the WESTERN DISTRICT OF SEATTLE:

|, King Abdul Mumin El, is an Aboriginal Indigenous Divine Natural Moorish American Man, In Propria Persona
(And Not Pro Se Nor Colorable) due hereby declare and affirm the following Treaties, Supreme Law of the

Land, National and International Declarations, and Case Law to be applicable with regard to waiver of all
United States District Court fees for cases, lawsuits, copying, sending, receiving, and viewing documents for
Public viewing and use:

1. The Treaty of Peace and Friendship 1786/1836

2. The Constitution of United States Republic of North America 1789/1791- as well as stated
amendments, Supreme Court stare decisi and res judicata.

3. United Nations Declaration of Rights of Indigenous People, 2010.

4. United Nations Declaration of Human Rights

1of5
Case 2:19-cv-01489-RSM Document 7 Filed 10/07/19 Page 2 of 5

5. Oaths of Affirmation are taken by all officers including Officers of Courts and
Clerks of the court and that all are public servants, completely aware of HJR
192 and all practice in unlawful forms of money to extort the people but are
set at play to protect the rights of the Natural People and the Citizens. Via the
Clearfield Document and Supreme Court no individual can be forced or
coerced to conduct business in unlawfully money.

6. Lawful Money: any form of currency issued by the United States Treasury, and not the Federal
Reserve System. It Includes gold and silver coins, Treasury Notes, and Treasury bonds, and is also
known as “species” which means “in actual form.”

- “All debts contracted and engagements entered into, before the adoption of this Constitution, shall be
as valid against the United States under this Constitution, as under the Confederation.

- This Constitution, and the laws of the United States which shall be made in pursuance thereof; and all
treaties made, or which shall be made, under the authority of the United States, shall be the supreme
law of the land; and the judges in every state shall be bound thereby, anything in the Constitution or
laws of any State to the contrary notwithstanding.

- The Senators and Representatives before mentioned, and the members of the several state legislatures,
and all executive and judicial officers, both of the United States and of the several states, shall be
bound by oath or affirmation, to support this Constitution; but no religious test shall ever be required
as a qualification to any office or public trust under the United States.”

United States Constitution, Amendment IX

- | “The enumeration in the Constitution, of certain rights, shall not be construed to deny or disparage others
retained by the people”

20f5

 
Case 2:19-cv-01489-RSM Document 7 Filed 10/07/19 Page 3 of 5

   

Moorish National Republic Federal Government
.»  Moctetas Republicae Ca Al Mlaurikanos ~ ->
fHoorish Divine and Mational Movement of the World
orthwest Amexem / Northwest Africa / North Ameria / 'The North Gate’
<= - Cemple of the Moon and Mun
Fhe Crue and We Jure Matural Peoples — Weirs of the Land
we LSA oe

 

 

Supreme Court Case Law (stare decisi and res judicata):

Where Rights secured by the Constitution are involved, there can be no rule - making or legislation,

which would abrogate them. Miranda v. Arizona 384 US 436, 125:

The state is prohibited from violating Substantive Rights. Owens v. City, 445 US 662 (1980); and it can-
not do by one power that which is, for example, prohibited expressly to any other such power (eg.
Taxation / Eminent Domain) as a matter of Law. US and UT v. Daniels, 22 p 159, nor indirectly that
which is prohibited to it directly. Fairbanks v. US 181, US 283, 294, 300:

Therefore, in preservation of ‘The Rights of Indigenous Peoples’ and the Preservation of the Rights of
the People, in accord and defense of the Constitution for the United States Republic of North America
and its Republican Form of Government - being the ‘Supreme Law of the Land’; and primal to the
contractual liabilities, Oath - bound Obligations, and Fiduciary Duties of the Officers of the Courts -
Federal, State, City, and Municipal, etc., | hereby, Demand the enforcement of the De jure Laws of the
United States, and all Treaties made under the Authority of The United States, in accord with Article VI
of the Constitution; The Bill of Rights; The Declaration of the Rights of the Child; The Rights of Indigenous
Peoples; The Universal Declaration of Human Rights; The United Nations Charter, Article

55(c); The United States Supreme Court - ‘Acts of State’; The Foreign Sovereign Immunities Act 28 USC
1601; et Sequa., The Convention on ‘International Road Traffic’ — Day 19, September 1949, The World
Court Decisions, The Hague, Netherlands, Day 21, January 1958 A.D = 1378 M.C.; and “Executive Order
13107” - United States Republic, North America: The Implementation of Human Rights Treaties; The
National Constitution for the Continental United States, Article III, Section 2; Amendment V - Liberty
Clause; Amendment IX, etc., etc. | hereby, Demand a REMOVAL of any and all unconstitutional fees

demanded by the United States District Court Clerk for the viewing, use, copying, sending, or receiving of
documents for Public use of any kind.

30f5
 

Case 2:19-cv-01489-RSM Document 7 Filed 10/07/19 Page 4of5

| Respectfully, with ‘Good Faith’, and with Honor, demand free access to the Court and it’s documents by
Right, with said access unhindered.

I, King Abdul Mumin El, are real, live flesh and blood, breathing, non-fictional, and Natural Being, born of a natural

Mothers, do solemnly, sincerely, and squarely Affirm that the foregoing facts contained in this Constructive and
Actual Judicial Notice and Proclamation, by Affirmed Affidavit, are true, to the best of my knowledge, Culture,
Customs and Beliefs; being actual, correct, not misleading, etc.; and being the Truth, the whole Truth, and nothing

but the Truth.

This Document is my obligation to pay in honor of House
Joint Resolution 192

Hibu (Love), Haaqq (Truth), Salaam (Peace), Hurryatun (Freedom), Adi (Justice),
Au Rights Reserved Without Prejudice / Recourse; Allodial Claim.

1 Am: Ling Vedi) Utube ZO

Natural Person - In Propria Persona - Authorized Representative; All Rights Reserved

Aboriginal / Indigenous, free Moor - Natural Person of the Lard; ‘In Propria Persona’ (Not Pro Se Nor Colorable)

*Moors / Muurs: The Aboriginal and Indigenous Natural Peoples and True Inheritors of the Lands (Territories) - North America, Central America, South America, and the Adjoining

islands Al Moroc / Ameru / Americana)

4of5

 

 
 

Case 2:19-cv-01489-RSM Document 7 Filed 10/07/19 Page 5of5

   

 

Moorish National Republic Federal Government
.—  @octetas Republicae Ca Al fllaurikanos ~ .~
Moorish Bivine and National Movement of the World
Florthwest Amexem / Corthwest Africa / Plorth America / ‘The North Gate’
~~ ~ Bemple of the Moon and’ Man
The Crue and We Jure Mlatural Peoples — Meirs of the Zand
we LS EAE ©

 

 

Aboriginal and Indigenous Peoples’ Documents: Northwest Amexem / Northwest Africa / North America / The Moroccan Empire - Continental United States.

Sof5

 

 
